OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on March 16, 1966.
On July 12, 1983, respondent was convicted in the United States District Court, Eastern District of Pennsylvania, upon his plea of guilty, to interstate transportation of property taken by fraud in violation of 18 USC §§ 2314, 2, and conspiracy to defraud the lawful governmental functions of the Internal Revenue Service in violation of 18 USC § 371. Respondent was sentenced to five years’ imprisonment, the imposition of sentence was suspended, and he was placed on probation for a period of five years. An express condition of probation was that he perform community service at the rate of 10 hours per week over the next year and one half.
18 USC § 2314 is cognizable in New York as criminal possession of a forged instrument in the second degree, a class D felony (Penal Law § 170.25; Matter of Barbara, 86 AD2d 219; Matter of Kileullen, 55 AD2d 437).
Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
*64Accordingly, the petitioner’s motion is granted. Respondent is disbarred and the clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Titone, Lazer, Mangano and O’Connor, JJ., concur.